     Case 3:20-cv-00099 Document 86 Filed on 09/09/21 in TXSD Page 1 of 9
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                            September 09, 2021
                      UNITED STATES DISTRICT COURT
                                                                             Nathan Ochsner, Clerk
                       SOUTHERN DISTRICT OF TEXAS
                          GALVESTON DIVISION

 DR. ROSANDRA DAYWALKER,     §
                             §
     Plaintiff.              §
                             §
 VS.                         § CIVIL ACTION NO. 3:20-cv-00099
                             §
 UNIVERSITY OF TEXAS MEDICAL §
 BRANCH AT GALVESTON, ET AL. §
                             §
     Defendants.
                             ORDER AND OPINION
      Before me are a series of discovery disputes. The parties submitted letters to
the Court outlining the various outstanding issues for which no agreement can be
reached. See Dkts. 65 and 67. After reviewing those letters, I immediately set an
oral hearing to promptly address the concerns raised by both sides. At that oral
hearing, which took place on August 31, 2021, and lasted more than an hour, I
issued a number of oral rulings. Those rulings covered issues outlined in the
parties’ respective letters, as well as additional discovery issues raised for the first
time that morning. At the close of the hearing, I invited the parties to supplement
their briefing to help me fully evaluate the merits of the parties’ positions
concerning the impact of the Family Educational Rights and Privacy Act of 1974
(“FERPA”) on the production of documents in this case. Those supplemental briefs
have been filed, see Dkts. 76 and 79, and I have carefully considered those briefs
and their exhibits.
                                  BACKGROUND
      Dr. Rosandra Daywalker (“Daywalker”) filed this lawsuit in March 2020
against the University of Texas Medical Branch at Galveston (“UTMB”) and Dr.
Ben Raimer (“Raimer”), UTMB’s President ad interim, in his official capacity. In
her First Amended Complaint, Daywalker notes that she became a medical doctor
      Case 3:20-cv-00099 Document 86 Filed on 09/09/21 in TXSD Page 2 of 9




in May 2015. She then entered UTMB’s five-year residency program in
Otolaryngology (the “Program”). Daywalker was the only black resident in the
Program.
       Daywalker alleges that Dr. Wasyl Szermeta (“Szermeta”), the Program
Director, made certain comments that revealed a racial bias toward black residents
like herself. Daywalker also claims that her race and gender played a central role
in her poor performance reviews. In November 2018, Szermeta informed
Daywalker that she was being demoted for putting patient safety at risk. Daywalker
adamantly denies that she ever endangered any of her patients.
       In her lawsuit, Daywalker claims “that she has been harassed, discriminated
against, and retaliated against by UTMB due to her race, gender, disability, and
engaging in protected activity.” Dkt. 18 at 8. As a result of this repeated conduct,
Daywalker avers that “[s]he has been constructively discharged from her position.”
Id.
       Defendants filed a motion to dismiss the case, which United States District
Judge Jeffrey V. Brown granted in part and denied in part. See Dkt. 29. Judge
Brown found that “Daywalker has not stated a claim of gender discrimination in
the form of either hostile work environment or constructive discharge, nor can she
recover money damages from Raimer in his official capacity. She can, however,
proceed with all her other claims and requested relief.” Id. at 10.
                                    ANALYSIS
       There are two issues I want to address in this Order and Opinion: (1)
Defendants’ objection to the production of documents based on the Health
Insurance Portability and Accountability Act (“HIPAA”); and (2) Defendants’
objection to discovery requests based on FERPA.
A.     HIPAA
       Daywalker has requested the production of documents relating to
Defendants’ claim that Daywalker was fired, in part, because her actions put
patient safety at risk. See Requests for Production Nos. 1, 45, 46, and 47.
                                         2
        Case 3:20-cv-00099 Document 86 Filed on 09/09/21 in TXSD Page 3 of 9




Defendants concede that such documents are relevant to the issues at dispute in
this lawsuit but object to their production under HIPAA. Defendants’ reliance on
HIPAA in refusing to produce relevant documents is misplaced.
         Passed by Congress and signed into law in 1996, HIPPA governs the
dissemination of a patient’s health-related information. The statute embodies the
federal government’s recognition of “the importance of protecting the privacy of
health information in the midst of the rapid evolution of health information
systems.” South Carolina Med. Assoc. v. Thompson, 327 F.3d 346, 348 (4th Cir.
2003). Generally, HIPAA prohibits a health care provider from disclosing a
patient’s protected health information. See 45 C.F.R. § 164.502(a).
         HIPAA is not, however, an absolute bar to discovery. See Jacobs v. Conn.
Cmty. Tech. Colls., 258 F.R.D. 192, 197 (D. Conn. 2009). The federal law simply
creates a procedure for obtaining and using protected medical information in
litigation. See Nw. Mem’l Hosp. v. Ashcroft, 362 F.3d 923, 925–26 (7th Cir. 2004).
         HIPAA’s regulations contain two provisions that specifically authorize
Defendants to release the protected health information Daywalker seeks in this
case.
         First, Defendants are authorized to disclose protected health information in
response to a court order. See 45 C.F.R. § 164.512(e)(1)(i) (“A covered entity may
disclose protected health information in the course of any judicial or
administrative proceeding . . . [i]n response to an order of a court or administrative
tribunal, provided that the covered entity discloses only the protected health
information expressly authorized by such order.”). Accordingly, I specifically order
that Defendants produce all documents responsive to Requests for Production
Nos. 1, 45, 46, and 47. This order compelling the disclosure of information satisfies
the applicable regulations.
         Second, HIPAA expressly permits the disclosure of protected health
information “in the course of any judicial proceeding . . .[i]n response to a . . .
discovery request,” so long as the parties have agreed to, or requested, that the
                                           3
     Case 3:20-cv-00099 Document 86 Filed on 09/09/21 in TXSD Page 4 of 9




Court enter “a qualified protective order.” 45 C.F.R. § 164.512(e)(1)(ii)(B); see id. §
164.512(e)(1)(iv)–(v). A HIPAA-qualified protective order should prohibit the use
or disclosure of the protected health information for any purpose other than the
litigation and require the return or destruction of the protected health information
(including all copies) at the end of the litigation or proceeding. See id. §
164.512(e)(1)(ii)(B). It is my understanding that the parties already have an
appropriate HIPAA-qualified protective order in place. As such, this provides an
independent reason why the responsive documents must be produced.
      Accordingly, Defendants’ HIPAA objections are overruled. All documents
responsive to Requests for Production Nos. 1, 45, 46, and 47 must be produced by
Friday, September 17, 2021.
B.    FERPA
      In response to 13 discovery requests propounded by Daywalker, Defendants
assert an objection under FERPA. The thrust of the objection is that Daywalker’s
discovery requests seek “‘education records’ and other student-related personally
identifiable information protected by” FERPA. Dkt. 65-1 at 3. Daywalker asks me
to overrule the FERPA objections and allow her access to information relating to
non-party UTMB medical residents.
      To properly evaluate this discovery dispute, it is imperative to briefly discuss
FERPA, a statute enacted by Congress in 1974. FERPA’s “purpose is to ensure
access to education[] records for students and parents and to protect the privacy
of such records from the public at large.” Student Press L. Ctr. v. Alexander, 778
F. Supp. 1227, 1228 (D.D.C. 1991). See also 120 Cong. Rec. 39862 (1974) (“The
purpose of the Act is two-fold—to assure parents of students . . . access to their
education records and to protect such individuals’ rights to privacy by limiting the
transferability of their records without their consent.”). “Education records” are
defined as:
      those records, files, documents, and other materials which (i) contain
      information directly related to a student; and (ii) are maintained by

                                              4
     Case 3:20-cv-00099 Document 86 Filed on 09/09/21 in TXSD Page 5 of 9




      an educational agency or institution or by a person acting for such
      agency or institution.
20 U.S.C. § 1232g(a)(4)(A).
      FERPA provides that no funds should be made available to an educational
institution which has a policy or practice of permitting the release of a student’s
education records (or personally identifiable information contained in those
records) without written consent. See 20 U.S.C. § 1232g(b)(1). “FERPA does not
provide a privilege that prevents the disclosure of student records. Rather, by
threatening financial sanctions, it seeks to deter schools from adopting policies of
releasing student records.” Ragusa v. Malverne Union Free Sch. Dist., 549 F.
Supp. 2d 288, 291 (E.D.N.Y. 2008) (quotation omitted). See also Garza v. Scott
and White Mem’l Hosp., 234 F.R.D. 617, 624 (W.D. Tex. 2005) (“By its plain terms,
FERPA does not create an evidentiary privilege . . . [and] documents covered by
FERPA are indeed discoverable in the context of a civil action.”).
      An educational institution may disclose educational records without a
student’s consent if the disclosure is made to comply with a court order. See 20
U.S.C. § 1232g(b)(2)(B). To obtain such a court order, the party seeking disclosure
“is required to demonstrate a genuine need for the information that outweighs the
privacy interests of the students.” Ragusa, 549 F. Supp. 2d at 292 (quotation
omitted). Importantly, “a party seeking disclosure of education records protected
by FERPA bears a significantly heavier burden to justify disclosure than exists with
respect to discovery of other kinds of information, such as business records.” Id.
(cleaned up).
      1. Does FERPA Apply to Medical Residents?
      The first question I must address is whether FERPA even applies here.
FERPA protects “information directly related to a student.” 20 U.S.C. §
1232g(a)(4). Defendants take the position that medical residents are students for
the purposes of FERPA. Daywalker strongly disagrees.


                                            5
     Case 3:20-cv-00099 Document 86 Filed on 09/09/21 in TXSD Page 6 of 9




      Medical residents are doctors in training. They have graduated from medical
school, been awarded a Doctor of Medicine degree, and now are training to be a
particular type of doctor. “Residents often spend between 50 and 80 hours a week
caring for patients, typically examining and diagnosing them, prescribing
medication, recommending plans of care, and performing certain procedures.”
Mayo Found. for Med. Educ. & Rsch. v. United States, 562 U.S. 44, 48 (2011).
“Residents are generally supervised in this work by more senior residents and by
faculty members known as attending physicians.” Id.
      To determine whether medical residents are “students” as that term is
defined in FERPA, I heed the words of the Fifth Circuit: “The scope of the term
‘student’ must be considered within the context of the specific agreement or statute
before the court.” Univ. of Tex. Sys. v. United States, 759 F.3d 437, 444 (5th Cir.
2014). So, I turn to FERPA’s text, which defines the term “student” as “any person
with respect to whom an educational agency or institution maintains education
records or personally identifiable information.” 20 U.S.C. § 1232g(a)(6). An
“educational agency or institution” is defined as a public or private agency or
institution which is the recipient of funds under any program administered by the
Secretary of the U.S. Department of Education. See id. at § 1232g(a)(3). UTMB is
a recipient of such funds, and thus qualifies as an “educational agency or
institution” under the statute.
      Although medical residents are paid a stipend for their efforts, “[i]t is well-
known that the primary purpose of a residency program is not employment or a
stipend, but the academic training and the academic certification for successful
completion of the program.” Davis v. Mann, 882 F.2d 967, 974 (5th Cir. 1989).
“The certificate, like the diploma, tells the world that the resident has successfully
completed a course of training and is qualified to pursue further specialized
training or to practice in specified areas.” Id. Following this logic, the Fifth Circuit
has held on several occasions that medical residents are to be considered students
rather than employees in the context of due process. See Ekmark v. Matthews, 524
                                            6
     Case 3:20-cv-00099 Document 86 Filed on 09/09/21 in TXSD Page 7 of 9




F. App’x 62, 63–64 (5th Cir. 2013); Shaboon v. Duncan, 252 F.3d 722, 729 (5th
Cir. 2001); Davis, 882 F.2d at 974.1 Because a medical residency is undoubtedly
an academic undertaking that allows doctors to further their education and
training in the medical field, I conclude that medical residents are students for
purposes of FERPA. Other district courts across this great nation have found that
FERPA applies to medical residents, and I see no reason to chart a new course. See
Jun Yu v. Idaho State Univ., No. 4:15-CV-00430-REB, 2017 WL 1158813, at *2–3
(D. Idaho Mar. 27, 2017); Craig v. Yale Univ. Sch. of Med., No. 3:10-CV-1600 JBA,
2012 WL 1579484, at *2 (D. Conn. May 4, 2012); Mackenzie v. Ochsner Clinic
Found., No. CIV.A.02-3217, 2003 WL 21999339, at *5 (E.D. La. Aug. 20, 2003).
      2. Has Daywalker Demonstrated a Genuine Need for Records
         Relating to Other Medical Residents?
      Having determined that medical residents are entitled to FERPA’s
protections, I must now decide whether to permit the disclosure of various records
relating to non-party medical residents. As noted, a party seeking the disclosure of
education records must show a genuine need for the information that outweighs
the medical resident’s privacy interests. See Ragusa, 549 F. Supp. 2d at 292.
      Defendants claim that Daywalker fails to “specifically reference any of the
discovery requests at issue, nor does she explain or demonstrate with any detail
how the specific information requested is relevant to her claims—much less so
important that it outweighs the privacy interests of students at UTMB.” Dkt. 79 at
1. While Daywalker’s briefing is certainly not a picture of clarity, I have carefully
reviewed the discovery requests in dispute and find them directly relevant to the
claims at issue in this lawsuit.

1 Admittedly, there are some situations in which medical residents are treated as
employees. See Mayo Foundation, 562 U.S. at 59–60 (holding that medical residents are
employees for purposes of a Treasury Department regulation requiring Social Security
and Medicare taxes to be withheld from medical residents’ paychecks); Univ. of Tex. Sys.,
759 F.3d at 444 (medical residents are not students under agreement exempting students
from Federal Insurance Contributions Act taxes). But those decisions are based on the
particular contractual agreement or governmental regulation involved.
                                               7
     Case 3:20-cv-00099 Document 86 Filed on 09/09/21 in TXSD Page 8 of 9




      One method by which Daywalker may raise an inference of discrimination is
to show that she was treated less favorably than similarly situated employees
outside of her protected class. See Mayberry v. Vought Aircraft Co., 55 F.3d 1086,
1090 (5th Cir. 1995). To that end, Daywalker has requested the personnel files and
related documents of medical residents whom she believes would be appropriate
“comparators” for Title VII purposes. “Personnel files are generally discoverable in
Title VII litigation, as they could provide circumstantial evidence of pretext, such
as revealing disparate treatment of coworkers who were guilty of infractions more
serious than that of the plaintiff.” Bounds v. Cap. Area Fam. Violence Intervention
Ctr., Inc., No. CA 14-802-JJB-RLB, 2016 WL 1089266, at *4 (M.D. La. Mar. 18,
2016).
      Daywalker contends that she desperately needs the requested comparator
information to help establish her disparate-treatment claims. In response,
Defendants complain that Daywalker has failed to show that any of the non-party
medical residents are similar to her. In my view, Defendants’ argument fails to take
into account that the purpose of discovery is, in part, to help identify the universe
of proper comparators. See Wards Cove Packing Co. v. Antonio, 490 U.S. 642, 657
(1989) (favoring “liberal civil discovery rules” in the context of employment-
discrimination claims, giving plaintiffs “broad access to employers’ records in an
effort to document their claims”).
      Daywalker’s    requests    for   production    and   interrogatories    seeking
comparator information are directly relevant to her claims of discrimination. As a
result, I think it is appropriate to allow the disclosure of such material, especially
since comparator information is routinely disclosed in Title VII cases. Because of
the likely importance of these records to the threshold issues in the case, I further
find that Daywalker has demonstrated a genuine need for the information that
outweighs the privacy interests of the non-party medical residents. See Jun Yu,
2017 WL 1158813, at *3 (ordering the production of personnel files of medical
residents in a national-origin-discrimination case); Craig, 2012 WL 1579484, at *2
                                            8
     Case 3:20-cv-00099 Document 86 Filed on 09/09/21 in TXSD Page 9 of 9




(ordering the production of personnel files of medical residents in a racial-
discrimination case). Defendants’ FERPA objections are, therefore, overruled.
      Before producing any student’s “education records,” Defendants are
required by FERPA and its accompanying regulations to notify students affected
by my order and afford them the opportunity to object. See 20 U.S.C. §
1232g(b)(2)(B); 34 C.F.R. § 99.31(a)(9)(i). Defendants are thus ordered to provide
such notice by Wednesday, September 15, 2021. The notice shall advise students
that they have until Friday, September 24, 2021, to assert any objection to the
disclosure and the grounds for such objection. Defendants’ counsel shall
immediately forward any objections they receive to Daywalker’s counsel and the
Court. I will promptly rule on any objections. Unless an objection is granted,
Defendants shall produce responsive documents and fully supplement the
pertinent interrogatories by Friday, October 1, 2021.2
      SIGNED this 9th day of September 2021.



                                         ______________________________
                                                 ANDREW M. EDISON
                                          UNITED STATES MAGISTRATE JUDGE




2I am well aware that the discovery period in this case ends on September 17, 2021. That
deadline remains, with the sole exception that Defendants are given until October 1, 2021,
to provide the documents and information originally withheld based on a FERPA
objection. I note that this case has been pending since March 2020, and Daywalker had
more than a year to conduct discovery and raise any discovery-related issues with the
Court. Although Daywalker waited to submit this discovery dispute for the Court’s
consideration until just a few weeks before the discovery window closed, I have swiftly
addressed the relevant issues while, at the same time, giving each side a full opportunity
to present oral argument and submit supplemental briefing.
                                               9
